Citation Nr: 1504956	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides including Agent Orange.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed ischemic heart disease as a result of exposure to Agent Orange while stationed at Camp Pendleton.  He is not claiming that his condition is otherwise related to service.  

The Veteran reported in July 2012 statement that between May and June 1966 he encountered a Jeep pulling a sprayer filled with Agent Orange while on a training mission at the base.  The Veteran stated he was riding in a vehicle behind the sprayer, and residual spray came into the cab of his vehicle.  The Veteran also maintains that during the same period of time, Agent Orange was used to kill vegetation in an amphibious vehicle landing area of Camp Pendleton.

The provisions of the VA Adjudication Procedure Manual, M21-1MR, provide the specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  Specifically, Part IV, subpart ii.2.C.10.o., states that if a Veteran alleges exposure in other locations, the RO must ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.  If such information is received, the RO must furnish the Veteran's detailed description of exposure to Compensation Service via e-mail and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the review by the Compensation Service does not confirm that herbicides were used as alleged, the RO must refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist. 

In this case, an August 2012 e-mail statement reflects that the Compensation Service was unable to find evidence documenting the storage or use of tactical herbicides at Camp Pendleton through the DoD.  However, it does not appear that an attempt to verify the Veteran's claimed exposure to Agent Orange with the JSRRC has been made.  

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding. See Patton v. West, 12 Vet. App. 272, 282 (1999).  The Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Camp Pendleton in order to formulate a request for corroboration.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed exposure to Agent Orange with the JSRRC.

The RO solicited information from the National Archives, but the negative response was received after the RO issued a statement of the case.  That information has not been considered in a supplemental statement of the case (SSOC) and must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange while the Veteran was station at Camp Pendleton.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.

2.  Thereafter, the RO should produce a formal memorandum documenting efforts to obtain information regarding the Veteran's claims of Agent Orange exposure.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




